DETAILED ACTION
Claim Rejections - 35 USC § 102 and 35 USC § 103


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1, 3, 5, 33, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Silvestrini US 2018/0360123. 
	Per claim 1, Silvestrini discloses a closed bottom vaporizer pod 10 comprising:
	a closed bottom capsule (2, 4, closed bottom meaning that the bottom surface, labeled BS in annotated figure 1 below, of the capsule does not have a passage into the compartments of the capsule) adapted to store vaporizable material therein, 
at least one air inlet (the opening  at 32) in fluid communication with the closed bottom capsule, for drawing air into the closed bottom capsule; and
	at least one air outlet (the opening at 27) in fluid communication with the closed bottom capsule, for drawing air out of the closed bottom capsule,
	wherein the at least one air inlet is positioned proximal the at least one air outlet and an airflow path is created from the at least one air inlet, the closed bottom capsule, and the at least one air outlet. 
	The capsule is configured to be placed into a vaporizer 40 and positioned adjacent to a heat source 46 of the vaporizer.

    PNG
    media_image1.png
    1852
    1430
    media_image1.png
    Greyscale

Per claim 3, the air flow path further comprises: an inflow passageway (labeled IP in annotated figure 1 above)  fluidly connecting the at least one air inlet and the closed bottom 
	Per claim 5, the closed bottom capsule further comprises:
an outer shell (labeled OS in annotated figure 1 above, the outer side portion of cartridge 2)  ; and
	an inner shell (labeled IS in annotated figure 1 above, the portion of the cartridge forming cavity 18 and the bottom wall of the cartridge) positioned within and engaged with the outer shell for forming a cavity 6 for storing vaporizable materials therein.
	Per claim 33, the at least one inlet is on a side of the pod and the at least one outlet is on a top end of the pod.
	Per claim 17, Silvestrini discloses a system for vaporizing vaporizable materials comprising:
	a vaporizer 40 having a heat source 46; and
	a capsule (2, 4) adapted to store vaporizable material therein, the capsule comprising at least one air inlet (the opening  at 32) for drawing air into the capsule, and 
at least one air outlet (the opening at 27) for drawing air away from the capsule,
	wherein the capsule is retained within the vaporizer and positioned proximal to the heat source of the vaporizer and the at least one air inlet is positioned external of the heat source.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 4, 6, 7, and 18-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 2 is allowable.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833